DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-9, 11-13 and 15 are currently pending. Claims 10 and 14 have been cancelled. Claims 1, 3-6, 9, 11-13, and 15 have been amended. Claims 1, 3, 5, 6, 10, 12, 13 and 15 have been amended to overcome the objections and/or the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 14 September 2020.
Claim Objections
Claim 5 is objected to because of the following informalities: “represent one” in line 5 should read “represent the one”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 9 recites the limitation “bleeding intensity data” in line 3. It is unclear what “bleeding intensity data is.” Clarification is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-9 and 11-13 are rejected under 35 U.S.C. 101 because claim 6 recites a method for predicting a future menstrual bleeding pattern of a woman using an intrauterine active-ingredient-releasing system. The method is drawn to the abstract idea of acquiring data, performing mathematical processing to the acquired data to predict a future menstrual bleeding pattern, outputting the predicted future menstrual bleeding pattern, and warning the woman of bleeding before it occurs. The abstract idea is grouped as a mental process of collecting data, analyzing the data, and outputting the results of the collection and analysis. Furthermore, the structures used to perform the abstract idea are not mentioned, and it is interpreted that the steps could either be performed by generic and non-specific components, by hand, or in the mind. It is noted that a virtual calendar with an alarm function is mentioned. However, entering the predicted future menstrual bleeding pattern in the virtual calendar is an insignificant, post-solutional activity. The claim does not include additional elements or steps that are sufficient to amount to significantly more than the judicial exception because the elements required for performance of the abstract idea are non-specific, generic data gathering components used to perform the insignificant, extra-solution activity of collecting predictor values, predicting the future bleeding pattern, outputting the predicted future bleeding pattern to the woman, and warning the woman of 
The dependent claims also do not add anything “significantly more” to the abstract idea. Claim 7 merely defines the observation period. Claims 8, 9, and 11 recite additional steps of the abstract idea. Claims 12 and 13 merely define the one or more predictor values.
Claims 1-5 are rejected under 35 U.S.C. 101 because claim 1 recites a system to perform the abstract idea. The abstract idea is grouped as a mental process of collecting data, analyzing the data, and outputting the results of the collection and analysis. Furthermore, the structures used to perform the abstract idea are the acquisition unit, the prediction unit, and the output unit, which are generic and non-specific components. These structures are generic computer components used to perform the abstract idea, which is grouped as a mental process (see MPEP 2106.04(a)(2) III. C.). It is noted that a virtual calendar with an alarm function is mentioned. However, entering the predicted future menstrual bleeding pattern in the virtual calendar is an insignificant, post-solutional activity. The claim does not include additional elements or steps that are sufficient to amount to significantly more than the judicial exception because the elements required for performance of the abstract idea are non-specific, generic data gathering components used to perform the insignificant, extra-solution activity of collecting predictor values, predicting the future bleeding pattern, outputting the predicted future bleeding pattern to the woman, and warning the woman of bleeding before it occurs. As such, the claimed elements do not amount to significantly more than the abstract idea.
The dependent claims also do not add anything “significantly more” to the abstract idea. Claims 2-5 merely define generic computer components that are used to perform the abstract idea.
Claim 15 is rejected under 35 U.S.C. 101 because claim 15 recites a computer program product for performing the abstract idea. The abstract idea is grouped as a mental process of collecting data, analyzing the data, and outputting the results of the collection and analysis. A computer program 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because “computer program product” is not a process, machine, manufacture, or composition of matter. “Computer program product” is not tangible, as it is not tied to a structural element. To overcome this 35 U.S.C. 101 rejection, Examiner suggests amending “computer program product” to a “non-transitory product comprising a computer program product.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7, 9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaislasuo et al. (“Menstrual characteristics and ultrasonographic uterine cavity menasurements predict bleeding and pain in nulligravid women using intrauterine contraception,” 2015 – previously cited) in view of Ellis et al. ‘191 (US Pub No. 2002/0069191 – previously cited).
Regarding claim 1, Kaislasuo et al. teaches a system for predicting a future menstrual bleeding pattern of a woman using an intrauterine active-ingredient-releasing system (Title), comprising:
acquiring one or more predictor values, wherein the one or more predictor values comprise data on a menstrual bleeding pattern of the woman in an observation period (Materials and Methods, 6th paragraph), wherein the observation period begins with insertion of the intrauterine active-ingredient-releasing system and lasts at least 60 days (Material and Methods, 6th-7th paragraphs);
a prediction unit configured to predict the future menstrual bleeding pattern of the woman based on the one or more predictor values acquired by the acquisition unit, wherein the prediction of the future menstrual pattern is based on a classification model configured to classify the woman in one of several bleeding pattern categories (Materials and Methods: Statistical Analysis, 1st paragraph), wherein the several bleeding pattern categories differ with respect to bleeding intensities to be expected in a prediction time period, wherein the prediction time period is subsequent to the observation period (Fig. 2A and Results: Bleeding and pain during IUD use, page 1583); and
an output unit configured to output the predicted future menstrual bleeding pattern to the woman (Tables II, III and Results: The impact of participant characteristics on bleeding and pain, page 1585).

Ellis et al. ’191 teaches predicting when a female should predict her period based on the stored female’s history ([0078]). This is done by the user inputting her first and/or last day of her period on a calendar in the computer ([0032]-[0036]). A reminder would predict when a female should expect her period based on the stored female's history or when a female should be ovulating also based on her stored history ([0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kaislasuo et al. to include a prediction unit configured to additionally predict a regularity of future bleeding of the woman and an output unit comprising a virtual calendar, wherein the calendar is equipped with an alarm function that warns the woman of bleeding before it occurs as Ellis et al. ‘191 teaches this would aid in indicating tracking the menstrual cycle (Abstract, [0004]).
Regarding claim 2, Kaislasuo et al. in view of Ellis et al. ‘191, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the acquisition unit is a component of a mobile computer system.
Ellis et al. ‘191 teaches using a handheld device, such as a PDA or PC, to input information regarding a user’s menstrual cycle (Abstract, [0009]). The user can input the first day of period, last day of period, flow, mood, and additional notes ([0032]-[0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acquisition unit of Kaislasuo et al. in view of Ellis et al. ‘191, as applied to claim 1, to include a component of a mobile computer system as Ellis et al. ‘191 teaches 
Regarding claims 3 and 4, Kaislasuo et al. in view of Ellis et al. ‘191, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the acquisition unit and the output unit are components of a first computer system for acquiring the one or more predictor values and the prediction unit is a component of a second computer system for predicting the future menstrual bleeding pattern of the woman, wherein the first computer system and the second computer system are configured such that the first computer system transmits the one or more predictor values to the second computer system and the second computer system transmits the predicted future menstrual bleeding pattern to the first computer system; and wherein the acquisition unit, the prediction unit, and the output unit are components of a single computer system.
Ellis et al. ‘191 teaches using a handheld device (PDA) that is synchronized to a computer. The PDA and the PC can be synchronized to each other to update new information ([0026]). Another aspect of the invention is using a singular computer to input, analyze, and display an output ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try including either a first computer system and a second computer system or a single computer system as Ellis et al. ‘101 teaches as it would be choosing from a finite number of identified predictable solutions, with a reasonable expectation of success, the solutions being either having a single computer system or more than one computer system.
Regarding claim 5, Kaislasuo et al. in view of Ellis et al. ‘191 teaches all of the elements of the current invention as mentioned above except for one or more sensors configured to transmit one or more signals to the acquisition unit, wherein the one or more signals represent one or more predictor values.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kaislasuo et al. in view of Ellis et al. ‘191 to include one or more sensors as Ellis et al. ‘191 teaches that this will aid in inputting personal information to a computer ([0077]).
Regarding claim 6, Kaislasuo et al. teaches a method for predicting a future menstrual bleeding pattern of a woman using an intrauterine active-ingredient releasing system (Title), comprising the following steps:
acquiring data on a bleeding pattern of the woman in an observation period, wherein the observation period begins with insertion of the intrauterine active-ingredient-releasing system and lasts at least 60 days (Material and Methods, 6th-7th paragraphs), and acquiring one or more predictor values (Materials and Methods, 6th paragraph);
predicting the future menstrual bleeding pattern of the woman based on the one or more predictor values using a classification model (Materials and Methods: Statistical Analysis, 1st paragraph), wherein the classification model is configured to classify the woman in one of several bleeding pattern categories, wherein the bleeding pattern categories differ with respect to bleeding intensities to be expected in a prediction time period, wherein the prediction time period is subsequent to the observation period (Fig. 2A and Results: Bleeding and pain during IUD use, page 1583); and
outputting the predicted future menstrual bleeding pattern to the woman (Tables II, III and Results: The impact of participant characteristics on bleeding and pain, page 1585).

Ellis et al. ’191 teaches predicting when a female should predict her period based on the stored female’s history ([0078]). This is done by the user inputting her first and/or last day of her period on a calendar in the computer ([0032]-[0036]). A reminder would predict when a female should expect her period based on the stored female's history or when a female should be ovulating also based on her stored history ([0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kaislasuo et al. to include predicting the future bleeding pattern additionally comprises predicting a regularity of future bleeding of the woman, entering the predicted future menstrual bleeding pattern in a virtual calendar, wherein the virtual calendar is equipped with an alarm function; and warning the woman of bleeding before it occurs via the alarm function as Ellis et al. ‘191 teaches this would aid in indicating tracking the menstrual cycle (Abstract, [0004]).
Regarding claim 7, Kaislasuo et al. teaches wherein the observation period is from 61 days to 120 days (Materials and Methods, 7th paragraph).
Regarding claim 9, Kaislasuo et al. teaches determining a future bleeding intensity pattern based on a calculated period length of the woman (Results: Continuation rates and IUD removals, 1st paragraph and Table I, days with bleeding), the calculated period length being determined by an autocorrelation of bleeding intensity data within the bleeding pattern of the woman in the observation 
Regarding claim 11, Kaislasuo et al. teaches wherein a first prediction on the future menstrual bleeding pattern is determined based on a first set of predictor values and is updated after acquisition of a second set of predictor values to generate a second prediction on the future menstrual bleeding pattern (Materials and Methods, 6th paragraph; The first three months is a reference period. The next three months that is recorded in the menstrual diary is interpreted as the second set of predictor values.).
Regarding claim 12, Kaislasuo et al. teaches wherein the one or more predictor values are selected from: points in time at which bleeding occurred, periods of time during which bleeding continued, intensity of bleeding, total number of bleeding days, total number of spotting days, regularity of bleeding (with respect to duration and intensity), and number of bleeding or spotting episodes (Table 1 bleeding in spontaneous cycles (spotting or scanty, normal, heavy), days with bleeding median).
Regarding claim 13, Kaislasuo et al. teaches wherein the one or more predictor values are selected from: the age of the woman, the contraception method the woman used prior to use of the intrauterine active-ingredient-releasing system, the number of previous pregnancies/births of the woman, the consumption of tablets and/or additive drugs, indications on the bleeding pattern in a defined time period prior to insertion of the intrauterine active-ingredient-releasing system (Table 1 age).
Regarding claim 15, the combination of Kaislasuo et al. in view of Ellis et al. ‘191 inherently discloses a computer program product comprising a data carrier on which a computer program is stored that can be loaded into a working memory of one or more computer systems, wherein the computer .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaislasuo et al. in view of Ellis et al. ‘191, as applied to claim 6, further in view of Schieke ‘933 (US Pub No. 2016/0350933 – previously cited).
Regarding claim 8, Kaislasuo et al. teaches classifying the woman to one of the following three categories: amenorrhea, spotting, and bleeding (Materials and Methods, 6th paragraph) using the chi-square test (Materials and Methods: Statistical analysis, page 1582).
Kaislasuo et al. in view of Ellis et al. ‘191, as applied to claim 6, teaches all of the current invention as mentioned above except for wherein the classification model is based on a random forest approach.
Schieke ‘933 teaches a classifier may be a decision tree, such as a chi-square automatic interaction detector or random forest decision tree ([0116]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the random forest decision tree of Schieke ‘933 for the chi-square test of Kaislasuo et al. as Schieke ‘933 teaches that simple substitution of one known element for another would obtain predictable results.
Response to Arguments
Applicant argues that the amended claim language to the independent claims overcome the 35 U.S.C. 101 rejections. Examiner respectfully disagrees. Regarding claim 6, the steps of acquiring data, predicting the future menstrual bleeding pattern, outputting the predicted future to the woman, and warning the woman of bleeding are all mental processes. Acquiring data on the bleeding pattern may merely be writing these predictor values on a piece of paper. Predicting the future menstrual bleeding pattern may be simply looking at the acquired data and estimating how long or how intense the next 
Applicant argues that Kaislasuo teaches whether uterus size corresponds to bleeding, pain, or discontinuation of use in intrauterine device users and only teaches tracking symptoms associated with intrauterine device use during two reference periods, rather than during one observation period. Examiner respectfully agrees, as Kaisalasuo teaches predicting a future bleeding pattern based off of two reference periods, rather than one. However, the claim does not mention that only one observation is being used. The first reference period of Kaislasuo is interpreted as the observation period. As such, the arguments to the 35 U.S.C. 102(a)(1) rejection is not persuasive.
Applicant argues that the combination of Kaislasuo and Ellis does not teach “predict[ing] a regularity of future bleeding of the woman using an intrauterine active-ingredient-releasing system.” Applicant mentions Ellis does not teach a woman using an intrauterine device. Although this is true, it is noted that Kaislasuo already teaches a woman using an intrauterine device. Examiner uses Ellis to teach a prediction unit configured to additionally predict a regularity of future bleeding of the woman and wherein an output unit comprises a virtual calendar, wherein the calendar is equipped with an alarm function that warns the woman of bleeding before it occurs, as Ellis teaches predicting when a female should predict her period based on the stored female’s history and a reminder would predict when a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






	/AURELIE H TU/               Examiner, Art Unit 3791





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791